Citation Nr: 1443715	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  11-25 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service in the Navy from June 1952 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim for entitlement to service connection for PTSD.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, however, the Board notes that while there are diagnoses other than PTSD contained in the treatment records, prior claims for service connection for psychological conditions have been denied and are not on appeal.  Specifically, the Veteran was denied service connection for manic depression and paranoid schizophrenia by an April 1997 rating decision and in a subsequent September 1997 Statement of the Case.  An April 2003 rating decision denied the Veteran's subsequent claims for service connection for major depressive disorder with psychotic features and paranoid schizophrenia, as the Veteran had failed to present new and material evidence needed to re-open the claims.  A timely appeal was not filed in either instance and these decisions are final.  Thus, in consideration of the holding in Clemons, the Board notes that this is not a situation in which a possible diagnosis of or claim for acquired psychiatric disorders other than PTSD have been ignored by VA.  Rather, these diagnoses were addressed separately, and as neither rating decision was appealed, the Board has no jurisdiction to review the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.

The Veteran requested a hearing, but did not appear at his Travel Board hearing scheduled for July 2014.  As the Veteran has not submitted a request to reschedule the hearing, the Board considers the hearing request withdrawn.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.


FINDING OF FACT

The most probative medical evidence of record does not establish that the Veteran has a current diagnosis of PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, VCAA letters dated in January 2010, May 2010, and December 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  In January 2010, the Veteran submitted a signed statement indicating that he had enclosed remaining information or evidence, or he had no other information or evidence to support his claim.  In February 2010, the Veteran and his spouse submitted statements that the Veteran could not remember the information requested by VA.  In December 2010, the Veteran submitted a statement that he intended to send additional information, but he did not do so.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided a VA examination for his claimed PTSD in September 2010.  The examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD. The examiner took into account the Veteran's reported history, his current symptoms, review of the available private and VA treatment records, and the results of psychiatric examination.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, will be presumed if they manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In this case, the claimed PTSD is not a psychosis.  Furthermore, as noted in the Introduction, the issue of service connection for schizophrenia has been the subject of a prior final decision, and is not presently before the Board.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2013); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2013).  Similarly, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

In the instant case, the Veteran contends that he has PTSD as the result of his active duty service.  The Veteran reports that during his service in the Navy from June 1952 to April 1956, he was exposed to combat and present during landings at Incheon in Korea.  To the extent that the Veteran's description of his landings at Incheon is an attempt to describe a combat service incident, the Board notes that there is no evidence of record corroborating that he went ashore while serving aboard the USS Pickaway.  Further, the Veteran has submitted multiple statements over the years attributing his psychological problems to various in-service incidents.  In 1996, the Veteran stated to a medical examiner that his mental problems began when he witnessed a man die after falling from an upper to a lower deck during service.  In June 2010, the Veteran submitted a statement noting that during service he fell or was hit in the head, and after which he suffered from depression, panic attacks, anxiety, and headaches.  The Board notes that the Veteran's statements have been inconsistent, which causes the Board to question his credibility.  Nevertheless, even if the Board were to presume that he was exposed to his alleged in-service stressors, the Board finds that the preponderance of the evidence would still remain against granting service connection for PTSD.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a Veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim ... even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, the record does not support that the Veteran has a present diagnosis of PTSD.  The most competent medical evidence of record does not show that the Veteran meets the DSM-IV criteria for a diagnosis of PTSD during any period of his appeal.

In regard to the Veteran's own statements, the Board notes that the Veteran is not competent to diagnose himself with PTSD.  The Veteran certainly can attest to factual matters of which he has first-hand knowledge, such as experiencing depression or other psychiatric symptoms, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Veteran is not necessarily competent, however, to attribute his emotional symptoms to a specific underlying psychiatric disorder like PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Although the Board has certainly considered the Veteran's contentions, the Board ultimately affords them little weight.

The Board has considered the Veteran's medical record in full, and notes that medical examiners have referenced the Veteran's PTSD or possible PTSD in October 1996, April 2002, September 2002, and October 2009.  For the following reasons, the Board assigns these medical records little probative weight.  First, an October 1996 medical examiner stated that the Veteran is "referred for possible PTSD," and noted an impression of major depressive disorder with psychosis, as well as "r/o latent PTSD."  However, the Board notes that a diagnosis including "questionable" or "rule out" is too tenuous a basis on which to grant service connection.  See, e.g., 38 C.F.R. § 3.102; see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).  Second, April 2002 and September 2002 medical records each noted the Veteran's "prolonged posttraumatic stress" on a problem list.  The notations were made during treatment visits for unrelated physical problems and were not the result of an actual mental health examination.  

Finally, in October 2009, a psychiatrist notably assessed the Veteran as suffering from chronic PTSD/MDD recurrent with psychotic features.  The Board acknowledges that a PTSD diagnosis made by a mental health professional must be presumed to have been made in accordance with the applicable DSM-IV criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Nevertheless, the Board finds the foregoing medical report significantly outweighed by the VA examiner's September 2010 opinion, which indicated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD and that a diagnosis of another psychiatric disorder was more appropriate.  In his September 2010 report, the VA examiner noted that the Veteran described being "hung up on a beach in Incheon," trying to get his boat off the beach, with guns shooting over his head and exploding inland.  The Veteran could not remember if he saw casualties and he could not recall his feelings.  The VA examiner found it noteworthy that the Veteran expressed "it's all confusing, the things I seen, the things I think I seen.  It's all confusing."  The Veteran described his current symptoms to the examiner, which included difficulty sleeping, irritability, and angry outbursts.  The Veteran stated that he has nightmares of killing people, although he stated he never did such during service.  He stated that he avoids war movies, as they bring back memories.  The VA examiner concluded that it was inappropriate to diagnose the Veteran with PTSD, citing as significant the Veteran's impaired memory and his inability to recall a traumatic stressor.  The VA examiner also explained that many of his symptoms could be better explained by a diagnosis of schizoaffective disorder.  The VA examiner diagnosed the Veteran with schizoaffective disorder, less likely as not caused by or a result of military service.

As previously noted, the September 2010 VA examiner took into account the Veteran's reported history, his current symptoms, review of the available private and VA treatment records-including his prior diagnoses of PTSD, and the results of psychiatric examination.  On the other hand, the October 2009 examiner noted his current symptoms, and the Veteran's general assertion of combat exposure during service, but did not undertake a thorough review of the various past diagnoses noted throughout his medical history.  Furthermore, the September 2010 VA examiner provided a thorough rationale as to why the symptomatology demonstrated by the Veteran, which was notably similar during both the 2009 and 2010 examinations, was more consistent with a diagnosis of schizophrenia, rather than PTSD.  In context, therefore, the Board affords the September 2010 VA examination report that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD significant probative weight and affords little probative weight to the prior diagnoses of PTSD.

In summary, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for PTSD.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals 
Department of Veterans Affairs


